DETAILED ACTION
Notice of Pre-AIA  or AIA  Stat
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

2.  The Information Disclosure Statement filed on 01/20/2022 has been considered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,8,9 and 10 are rejected under 35 USC 103 as being unpatentable over Millar et al; (US 2019/0222321) in view of Castrillon et al; (US 2018/0026726).

Regarding claim 1, Millar discloses a receiver apparatus ;(optical receiving apparatus, see figure 2a) comprising: a communication interface configured to receive a communication signal conveying a plurality of symbols at a respective plurality of positions within a current clock cycle (optical receiver for receiving signal including a set of data symbols and a set of pilot symbols with known amplitudes and phases at a respective positions of 410, 411…416, see paragraph 26 and figure 1b)  wherein the plurality of symbols comprises a data set consisting of data symbols and a pilot set consisting of pilot symbols; (optical receiver for receiving signal including a set of pilot symbols with known amplitudes and phases at a respective positions of 410, 412,414, 416, see paragraph 26 and figure 1b)  circuitry configured to determine detected phases of the plurality of symbols based on the communication signal ;(optical circuit for estimating the carrier phase of an optical communication system using only pilot symbols, see paragraph 31 and figure 2A) circuitry configured to generate first phase estimates based on the detected phases of a subset of the pilot set, and reference phases of the subset of the pilot set, wherein the first phase estimates are associated with the positions of the pilot set; (circuitry for inferring the phase of the data symbols from the phase of the pilot symbols 240 using the estimated pilot symbol phases, known phases of pilot symbols, and the distribution of the pilot symbols throughout the incoming signal 210, see paragraphs 25,31 and figure 2A).

However, Millar does not explicitly disclose circuitry configured to generate second phase estimates based on the detected phases of the pilot set, reference phases of the pilot set, and the first phase estimates, wherein the second phase estimates are associated with the positions of the pilot set and the positions of at least a subset of the data set; and circuitry configured to apply rotations to the detected phases of the plurality of symbols based on the second phase estimates.

In a related field of endeavor, Castrillon discloses circuitry configured to generate second phase estimates based on the detected phases of the pilot set, reference phases of the pilot set, and the first phase estimates ;(phase rotations are estimated 802 for a target pilot symbol block of a target data frame (ith frame) and for a subsequent pilot symbol block of a subsequent frame (i+ 1)to determine the estimated phase of the target frame, see paragraph 41 and figure 8) wherein the second phase estimates are associated with the positions of the pilot set and the positions of at least a subset of the data set; (second phase rotations are estimated based on pilot symbol block (i) and subsequent pilot symbol block (i+1), see paragraph 41 and figure 8) and circuitry configured to apply rotations to the detected phases of the plurality of symbols based on the second phase estimates; (the symbols of the target frame are rotated 812 by the estimated phase rotation of the subsequent frame (i+1); see paragraph 41 and figure 8).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the second phase estimates of Castrillon with Millar to provide coarse and fine carrier phase estimation and the motivation is provide increased efficiency for determining carrier phase estimation.


Regarding claim 2, Millar discloses the receiver apparatus as claimed in claim 1, further comprising circuitry configured to determine detected amplitudes of the subset of the data set based on the communication signal;(the phases and amplitudes of the data symbols, is used for refining the estimate of the phase noise on the data symbols based on the residual error, see paragraph 40 and figure 3a) and circuity configured to generate third phase estimates based on the detected phases of the pilot set;(optical circuit for estimating the first carrier phase estimation of an optical communication system using pilot symbols phase estimation see paragraph 40 and figure 3A)  the detected phases and the detected amplitudes of the subset of the data set, (the phases and amplitudes of the data symbols, is used for refining the estimate of the phase noise on the data symbols based on the residual error, see paragraph 40 and figure 3a) and the reference phases of the pilot set, (circuitry for inferring the phase of the data symbols from the phase of the pilot symbols 240 using the estimated pilot symbol phases, known phases of pilot symbols see paragraphs 25,31 and figure 3A) wherein the third phase estimates are associated with the plurality of positions; (the distribution of the pilot symbols throughout the incoming signal 210 is used for inferring the phase of the data symbol, see paragraphs 25,31 and figure 3A).

However, Millar does not explicitly disclose the second phase estimates.

In a related field of endeavor, Castrillon discloses the second phase estimates ;(phase rotations are estimated 802 for a target pilot symbol block of a target data frame (ith frame) and for a subsequent pilot symbol block of a subsequent frame (i+ 1)to determine the estimated phase of the target frame, see paragraph 41 and figure 8). Motivation same as claim 1.

Regarding claim 8, Millar does not explicitly disclose the receiver apparatus as claimed in claim 1, further comprising circuitry configured to buffer the detected phases of the plurality of symbols prior to applying the rotations.

In a related field of endeavor, Castrillon discloses the receiver apparatus as claimed in claim 1, further comprising circuitry configured to buffer the detected phases ;( the sequence of data frames are provided to a first-in-first-out (FIFO) buffer 232, see paragraph 28 and figure 2) of the plurality of symbols prior to applying the rotations ;( the first-in-first-out (FIFO) buffer 232 is provided before the phase correction, see paragraph 28).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the buffer of Castrillon with Millar to store the detected phases of the pilot signals and the motivation is to prevent the congestion of the received data frames. 

Regarding claim 9, Millar does not explicitly disclose the receiver apparatus as claimed in claim 2, further comprising circuitry configured to buffer the pilot set and the subset of the data set for a time period based on a processing time incurred by the receiver apparatus in generating the second phase estimates.

In a related field of endeavor, Castrillon discloses the receiver apparatus as claimed in claim 2, further comprising circuitry configured to buffer the pilot set ;( the sequence of data frames are provided to a first-in-first-out (FIFO) buffer 632, see figure 6) and the subset of the data set for a time period based on a processing time incurred by the receiver apparatus in generating the second phase estimates ;( the first-in-first-out (FIFO) buffer 232 is provided along with the position estimator 652 to provide exact position of the ith frame and i+1 frame, see figures 6 and 7). (Motivation same as claim 8).  

Regarding claim 10, Millar does not explicitly disclose the receiver apparatus as claimed in claim 1, wherein the second phase estimates are associated with the plurality of positions.

In a related field of endeavor, Castrillon discloses the receiver apparatus as claimed in claim 1, wherein the second phase estimates are associated with the plurality of positions; (second phase rotations are estimated based on pilot symbol block (i) and subsequent pilot symbol block (i+1), see paragraph 41 and figure 8). Motivation same as claim 1.

Claims 11,12,18,19 and 20 are rejected under 35 USC 103 as being unpatentable over Millar et al; (US 2019/0222321) in view of Castrillon et al; (US 2018/0026726).

Regarding claim 11, Millar discloses a method comprising: receiving at a receiver apparatus;(optical receiving apparatus, see figure 2a)  a communication signal conveying a plurality of symbols at a respective plurality of positions within a current clock cycle, (optical receiver for receiving signal including a set of data symbols and a set of pilot symbols with known amplitudes and phases at a respective positions of 410, 411…416, see paragraph 26 and figure 1b)  wherein the plurality of symbols comprises a data set consisting of data symbols and a pilot set consisting of pilot symbols; (optical receiver for receiving signal including a set of pilot symbols with known amplitudes and phases at a respective positions of 410, 412,414, 416, see paragraph 26 and figure 1b)  determining detected phases of the plurality of symbols based on the communication signal ;(optical circuit for estimating the carrier phase of an optical communication system using only pilot symbols, see paragraph 31 and figure 2A) generating first phase estimates based on the detected phases of a subset of the pilot set, and reference phases of the subset of the pilot set, wherein the first phase estimates are associated with the positions of the pilot set; (circuitry for inferring the phase of the data symbols from the phase of the pilot symbols 240 using the estimated pilot symbol phases, known phases of pilot symbols, and the distribution of the pilot symbols throughout the incoming signal 210, see paragraphs 25,31 and figure 2A).


However, Millar does not explicitly disclose generating second phase estimates based on the detected phases of the pilot set, reference phases of the pilot set, and the first phase estimates, wherein the second phase estimates are associated with the positions of the pilot set and the positions of at least a subset of the data set; and applying rotations to the detected phases of the plurality of symbols based on the second phase estimates.

In a related field of endeavor, Castrillon discloses generating second phase estimates based on the detected phases of the pilot set, reference phases of the pilot set, and the first phase estimates ;(phase rotations are estimated 802 for a target pilot symbol block of a target data frame (ith frame) and for a subsequent pilot symbol block of a subsequent frame (i+ 1)to determine the estimated phase of the target frame, see paragraph 41 and figure 8)  wherein the second phase estimates are associated with the positions of the pilot set and the positions of at least a subset of the data set; (second phase rotations are estimated based on pilot symbol block (i) and subsequent pilot symbol block (i+1), see paragraph 41 and figure 8) and applying rotations to the detected phases of the plurality of symbols based on the second phase estimates; (the symbols of the target frame are rotated 812 by the estimated phase rotation of the subsequent frame (i+1); see paragraph 41 and figure 8).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the second phase estimates of Castrillon with Millar to provide coarse and fine carrier phase estimation and the motivation is provide increased efficiency for determining carrier phase estimation.


Regarding claim 12, Millar discloses the method as claimed in claim 11, further comprising determining detected amplitudes of the subset of the data set based on the communication signal;(the phases and amplitudes of the data symbols, is used for refining the estimate of the phase noise on the data symbols based on the residual error, see paragraph 40 and figure 3a); and generating third phase estimates based on the detected phases of the pilot set ;(optical circuit for estimating the first carrier phase estimation of an optical communication system using pilot symbols phase estimation see paragraph 40 and figure 3A) the detected phases and the detected amplitudes of the subset of the data set, (the phases and amplitudes of the data symbols, is used for refining the estimate of the phase noise on the data symbols based on the residual error, see paragraph 40 and figure 3a) and the reference phases of the pilot set, (circuitry for inferring the phase of the data symbols from the phase of the pilot symbols 240 using the estimated pilot symbol phases, known phases of pilot symbols see paragraphs 25,31 and figure 3A) wherein the third phase estimates are associated with the plurality of positions; (the distribution of the pilot symbols throughout the incoming signal 210 is used for inferring the phase of the data symbol, see paragraphs 25,31 and figure 3A).

In a related field of endeavor, Castrillon discloses the second phase estimates ;(phase rotations are estimated 802 for a target pilot symbol block of a target data frame (ith frame) and for a subsequent pilot symbol block of a subsequent frame (i+ 1)to determine the estimated phase of the target frame, see paragraph 41 and figure 8). Motivation same as claim 1.

Regarding claim 18, Millar does not explicitly disclose the method as claimed in claim 11, further comprising buffering the detected phases of the plurality of symbols prior to applying the rotations.

In a related field of endeavor, Castrillon discloses the method as claimed in claim 11, further comprising buffering the detected phases the sequence of data frames are provided to a first-in-first-out (FIFO) buffer 232, see paragraph 28 and figure 2)  of the plurality of symbols prior to applying the rotations;( the first-in-first-out (FIFO) buffer 232 is provided before the phase correction, see paragraph 28).

Thus, it would be obvious for one the ordinary skilled in the art before the effective filling date of the invention to combine the buffer of Castrillon with Millar to store the detected phases of the pilot signals and the motivation is to prevent the congestion of the received data frames. 
 

Regarding claim 19, Millar does not explicitly disclose the method as claimed in claim 12, further comprising buffering the pilot set and the subset of the data set for a time period based on a processing time incurred by the receiver apparatus in generating the second phase estimates.

In a related field of endeavor, Castrillon discloses the method as claimed in claim 12, further comprising buffering the pilot set;( the sequence of data frames are provided to a first-in-first-out (FIFO) buffer 632, see figure 6) and the subset of the data set for a time period based on a processing time incurred by the receiver apparatus in generating the second phase estimates; ;( the first-in-first-out (FIFO) buffer 232 is provided along with the position estimator 652 to provide exact position of the ith frame and i+1 frame, see figures 6 and 7). (Motivation same as claim 18).  

Regarding claim 20, Millar does not explicitly disclose the method as claimed in claim 11, wherein the second phase estimates are associated with the plurality of positions.

In a related field of endeavor, Castrillon discloses the method as claimed in claim 11, wherein the second phase estimates are associated with the plurality of positions (second phase rotations are estimated based on pilot symbol block (i) and subsequent pilot symbol block (i+1), see paragraph 41 and figure 8). Motivation same as claim 11.


Allowable Subject Matter
3. Claims 3-7, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are reproduced below.

a. Millar et al; (US 2016/0277121) discloses determining probability distribution of phase noise of the data symbols and recovering the received signal by applying a phase shift equal to an opposite of the phase noise, see figure 5A.

b. Thesling et al; (US 9112615) discloses detecting and correcting cycle slip in coherent receiver by detecting phase changes in the received frame, see figure 12A.

c. Pajovic et al; ( Multi-Pilot Aided Carrier Phase Estimation for Single Carrier Coherent Systems -2015 attached) discloses Carrier Phase Estimation using pilot symbols, see figure 1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636